IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE



                                              FILED
                                      FOR PUBLICATION
                                              December 7, 1998
                                      Filed: December 7, 1998
                                              Cecil W. Crowson
                                             Appellate Court Clerk

BILLY R. PHILLIPS,               )
                                 )
      PLAINTIFF/APPELLEE,        )    Tennessee Claims Commission
                                 )
v.                               )
                                 )    Hon. W. R. Baker, Commissioner
TENNESSEE TECHNOLOGICAL          )
UNIVERSITY, STATE OF             )
TENNESSEE,                       )    No. 01S01-9708-BC-00173
                                 )
      DEFENDANTS/APPELLANTS.     )




FOR APPELLANT:                        FOR APPELLEE:

JOHN KNOX WALKUP                      RONALD THURMAN
Attorney General and Reporter         Cookeville

MARY BYRD FERRARA
Assistant Attorney General




                             OPINION



CLAIMS COMMISSION AFFIRMED IN PART                       HOLDER, J.
                                           OPINION



       We granted this appeal to address whether the State may be liable for

discretionary costs pursuant to Tenn. R. Civ. P. 54.04(2) in a workers'

compensation case. We hold that the State may only be taxed for costs

expressly permitted by either the Tennessee claims commission statute or the

Workers' Compensation Act.



                                       BACKGROUND



       The plaintiff, Billy R. Phillips, sustained a work-related injury while

employed by the defendant, a state university. The plaintiff filed a motion to

recover discretionary costs pursuant to Tenn. R. Civ. P. 54.04. The motion

sought recovery for "expenses incurred by the plaintiff in preparation and

prosecution of this case." Specifically, the plaintiff alleged he was entitled to

recover: (1) the treating physician's fee of $150.00 for preparation of a C-32

form1 in lieu of a deposition; (2) court reporter costs of $35.00 associated with

the plaintiff's discovery deposition; and (3) a fee of $300.00 charged by a

vocational disability expert who testified at trial.



       The claims commission awarded the plaintiff permanent partial disability

benefits of thirty percent to the body as a whole and $150.00 for the treating

physician's fee in lieu of deposition. The claims commission denied the plaintiff's

requests for the court reporter costs and for the vocational disability expert's fee.

The Special Workers' Compensation Panel modified the plaintiff's disability

award to thirty-seven percent to the body as a whole and remanded the case for

an award of reasonable discretionary costs. The State has raised only one issue


       1
           The Departm ent of Labor Standard Form Medical Report.

                                                2
on appeal to this Court: whether the State may be held liable for discretionary

costs. We granted review and hold that the claims commission acted properly in

denying discretionary costs other than the treating physician's fee for preparation

of the C-32 form.



                                      ANALYSIS



       The plaintiff argues that he is entitled to discretionary costs pursuant to

both Tenn. R. Civ. P. 54.04 and our holding in Reagan v. American

Policyholders' Ins. Co., 842 S.W.2d 249 (Tenn. 1992). Rule 54.04 permits a

prevailing party to recover court costs, discretionary costs, and interpreter costs.

See Rule 54.04(1) (permitting recovery of costs included in the bill of costs); Rule

54.04(2) (allowing recovery of discretionary costs); Rule 54.04(3) (permitting

appointment and payment for interpreter). Rule 54.04(1) prescribes a limitation

for the assessment of costs against the State as party to litigation. This limitation

provides that "costs against the state, its officers, or its agencies shall be

imposed only to the extent permitted by law." Id.



       The claims commission has exclusive jurisdiction over workers'

compensation claims against the State of Tennessee. Tenn. Code Ann.

§ 9-8-307(a)(1)(K). The claims commission statute expressly provides that "[t]he

state will be liable for actual damages only . . . . The state will not be liable for

punitive damages and the costs of litigation other than court costs." Tenn. Code

Ann. § 9-8-307(d).



       In Reagan v. American Policyholders' Ins. Co., 842 S.W.2d 249, 251

(Tenn. 1992), the trial court taxed to the Second Injury Fund a portion of the

court costs and costs associated with the treating physician's fee and testimony.


                                           3
Reagan dealt only with the assessment of costs against the Second Injury Fund.

Reagan is readily distinguishable from the case now before us. Claims against

the State, unlike those against the Second Injury Fund, are subject to the claims

commission statutes.



      Rule 54.04(2) permits discretionary costs. The claims commission statute

specifically prohibits taxing discretionary costs against the state. Tenn. Code

Ann. § 9-8-307(d). While Rule 54.04 is a rule of general application, § 9-8-307 is

a legislative mandate with specific application to the State as a defendant. We

hold that the specific mandate of § 9-8-307(d) takes precedence over the

general discretionary costs provision, Rule 54.04(2). See Cooper v. Alcohol

Comm. of the City of Memphis, 745 S.W.2d 278, 280 (Tenn. 1988) (holding

specific statutory provisions take precedence over general rule provisions).

Accordingly, the State may not be taxed discretionary or litigation costs absent

an express legislative mandate.



      The State's liability for workers' compensation claims is subject to the

general provisions of the Workers' Compensation Act ("Act"). The Act provides:



             The fees charged to the claimant by the treating physician or
      a specialist to whom the employee was referred for giving
      testimony by oral deposition relative to the claim, shall, unless the
      interests of justice require otherwise, be considered a part of the
      costs of the case, to be charged against the employer when the
      employee is the prevailing party.



Tenn. Code Ann. § 50-6-226(c)(1). We, therefore, must determine whether this

section may be interpreted as an express legislative mandate authorizing a

litigation cost against the State in a workers' compensation case. The

Tennessee claims commission statute excludes certain enumerated code

sections from applicability in workers' compensation claims filed against the

                                         4
State. Tenn. Code Ann. § 9-8-307(K)(i). Absent from this list of exclusions is

§ 50-6-226(c)(1).



       A fundamental rule of statutory construction is that the mention of one

subject in a statute means the exclusion of other subjects that are not

mentioned. State v. Davis, 940 S.W.2d 558, 561 (Tenn. 1997); Mike v. Po

Group, Inc., 937 S.W.2d 790, 794 (Tenn. 1996); State v. Harkins, 811 S.W.2d
79, 82 (Tenn.1991) (holding omissions are significant when statutes are express

in certain categories but not others). Had the legislature intended to preclude

application of § 50-6-226, it could have simply added this code section to the list

of excluded code sections in § 9-8-307. Accordingly, the State may be liable for

fees charged to a workers' compensation claimant by a treating physician or

specialist, as provided for in § 50-6-226(c)(1).



       In the claim now before us, the plaintiff has requested reimbursement for

the following expenses: (1) the fee charged by the treating physician relative to

the claim; (2) the cost of a court reporter for the plaintiff's discovery deposition;

and (3) the fee charged by vocational disability expert for appearance at trial.

As the prevailing party, the plaintiff is entitled only to the costs of the treating

physician’s fee pursuant to § 50-6-226. The plaintiff's remaining two claims for

discretionary costs are outside the ambit of § 50-6-226 and were properly

denied.



       The claims commission’s judgment as to costs is affirmed. The judgment

as to the plaintiff's disability award stands as modified by the Special Workers'

Compensation Panel at thirty-seven percent to the body as a whole. Costs of

this appeal shall be taxed equally against the plaintiff and defendants for which

execution may issue if necessary.


                                            5
                                 JANICE M. HOLDER, JUSTICE



Panel:

Anderson, C.J.
Drowota and Birch, J.J.

Reid, Sp.J., Not Participating




                                 6